 REISSASSOCIATES, INC.217him in the week ending July 31,1954.Thus there remains the question whether hewas discriminatorily denied the wage increase given to others in the weeks end-ing July 18, 1953, and January 23,1954.In the prior proceeding,the Board foundthat the Respondent discriminatorily denied and withheld payment of a regularnight or second shift bonus from him; discriminatorily withheld from and denied tohim an increase given to other apprentices on or about January 1, 1953; discrimina-torily reduced working hours of the week on the night shift thereby affecting hisearnings;and discriminatorily selected him for the third shift.The Board havingfound that he was discriminatorily denied a wage increase in January 1953, I con-clude and find that the Respondent discriminatorily withheld from and denied toMeier the succeeding two increases in the weeks ending July 18,1953, and January23, 1954, in violation of Section 8 (a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that the Respondent discriminatorily withheld from and denied toHelen A. Bowman, Joseph A.Hutton, and Robert J. Meier wage increases givento other employees in the weeks ending July 18, 1953,and January 23, 1954, Ishall recommend that the Respondent make each of them whole for any loss ofpay each may have suffered by reason of the Respondent'sdiscrimination againstthem by the payment to Bowman,Hutton, and Meier of the$5 per week increasesgiven to other employees in the weeks ending July 18,1953,and January 23, 1954.The unfair labor practices found above disclose a purpose and intent to interferegenerally with the rights of employees,guaranteed by the Act and predicate a threatof other and related unfair labbr practices in the future.Accordingly,I recommendthat the Respondent cease and desist from in any manner interfering with,restrain-ing, and coercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.News Publishing Co., Inc., Paterson,New Jersey,is,and at all times materialherein has been, engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.Paterson Typographical Union No. 195,International Typographical Union,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.3.The Respondent has engaged in and is engaging in unfair labor practices with-in the meaning of Section 8 (a) (1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.IReiss Associates, Inc.andInternational Chemical Workers Union,AFL-CIO,PetitionerandNewton-Lowell Plastic EmployeesIndependent Association.Case No. 1-RC-11175. July 18, 1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn November 15, 1955, the Board issued its Decision and Directionof Election in this proceeding' pursuant to which an election by'Not reported in printed volumes of Board Decisions and Orders.116 NLRB No. 26. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretballot was conducted on December 8, 1955.Out of 230 validvotes cast, 117 were for the Petitioner, 109 were for the Intervenor,and 4 were for no union.The Intervenor filed three objections to the conduct of the election.The first of-these was as follows:(1)That on the day before the election the InternationalChemicalWorkers Union, AFL, distributed to the employeesleaflets in which it listed rates and conditions purportedly pro-vided by contracts which that union has in this area with othercompanies and that the information contained in such leaflets asto such rates was false and misleading and such was known tothe International Chemical Workers Union, AFL, to be false andmisleading and was intended to and did deceive the -employees;On December 28, 1955, the Acting Regional Director-for the FirstRegion issued and served upon the parties his report on objections,recommending that all of said objections be overruled and the Peti-tionercertified.In its exceptions duly filed to the Regional Director's report, theIntervenor withdrew its objection (3).On March 2, 1956, the Boardfound that Intervenor's objection (1) raised substantial and materialissues offact that would best be resolved by a hearing and issued anorder directing hearing.held before, Robert E. Mullin, hearing officer.The Employer, the In-tervenor, the Petitioner and the General Counsel appeared and par-ticipated.Full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, and topresent oral argument and briefs was afforded the parties.The hear-ing officer's rulings made at the hearing are free from prejudicial error,and are herebyaffirmed.On May 7, 1956, the hearing officer issued and caused to be servedupon the parties his report and recommendations on objections toelection, a copy of which is attached hereto.The hearing officer foundthat the wage information circulated by the Petitioner the day beforethe election was inaccurate and misleading and interfered with theemployees' free choice of a bargaining representative, hence he rec-ommended that the election be set aside and that a new election bedirected.To this recommendation the Petitioner has filed a state-ment in the nature of exceptions.Upon the basis of the entire record in this case, the Board finds, inaccord with the recommendation of the hearing officer, that the inac-curacies as to wages in the handbill circulated by the Petitioner the daybefore the election were deliberate misrepresentations and exceeded thelimits of legitimate campaign propaganda, thus inhibiting the exercise IREISS ASSOCIATES, INC.219of a free choice by the employees in the election held December 8, 1955.As spelled out in detail in the hearing officer's report, particularly" inthe second paragraph of the conclusions, the maximum rates quoted bythe Petitioner in its leaflet were essentially correct but the base or mini-mum rates were inaccurate in 5 of the 7 contracts referred to and mis-leading as to another.In the time left before the election the Employ-er attempted to check the accuracy of the quoted rates but was unable todo so, and the bulletin it distributed to some employees on the dayof the election assumed that they were accurate. In all the circum-stances we believe that the employees were in no position to evaluatethe Petitioner's leaflet on a material score-that of the wages quoted.We distinguish our holdinginHorder's, Incorporated,114 NLRB751, where the employer characterized the rates quoted as "phony,"and inOtis Elevator Company,114 NLRB 1490, where not only werethe employees in a position to themselves evaluate the literature, but theinaccuracies were apparently inadvertent and the information was"substantially" correct.Here the Petitioner's representative has testi-fied that he himself prepared the leaflet, that the wages listed as "base"and "labor" were not intended "to mean a minimum rate by any means"but simply "a" job rate existing in the contract at each plant named,that no pattern was followed in selecting these job rates except thatthose in the right hand column were the highest in each plant, and that,in fact, the words "base" and "labor" in the one column and "maxi-mum" and "leadmen" in the other were intended to apply only to theMonsanto contract and not to the six contracts listed immediately be-neath it.Clearly the method of setting forth this wage informationwas misleading on a matter vital to the employees.Coupled with its'late timing which made any check by employees or employer difficult,if not impossible, we find that the leaflet exceeded the bounds of legiti-mate campaign propaganda.We note that the record aloes not supportthe assertion-in Petitioner's exceptions and brief that "booklets of unionagreements" were circulated among the employees during the organi-zational drive.We agree with the hearing officer that the wage-rate findings are dis-positive of objection (1) without passing upon the accuracy of thestatements concerning insurance and paid sick leave.Objection (2) alleged that an employee whose work station was ap=parently near the polling area urged others to vote for the Petitioneras they went to the polls.The Intervenor does not-,claim that it com-,plained to the Board agent of this conduct.As to this objection wefind the Regional Director's conclusion correct.Uncoercive remarksby a rank-and-file employee constitute no ground for setting an electionaside. 220DECISIONS OF NATIONALLABOR RELATIONS BOARDAs we have found merit in Intervenor's objection (1), we shall setaside the election and direct that a new election be held.[The Board set aside the election held on December 8,1955.][Text of Direction of Second Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election.Local976 and JointCouncil 67, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIOandCache ValleyDairy AssociationLocal 976 and JointCouncil 67, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL-CIOandDairy Distributors, Inc.Cases Nos. 2-CC-361Jand 2-CC-363. July 19,1956DECISION AND ORDEROn March 8, 1956, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the Respondents filed exceptions to theIntermediate Report and a brief in support of the exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications.The Trial Examiner found that the Respondent Unions had inducedand encouraged the employees of a secondary employer, N. Dorman &Co., Inc., to engage in a concerted refusal to handle the cheese productsof Cache Valley Dairy Association, the primary employer, with thedual object of (1) compelling Dorman to cease handling the Cacheproducts and to cease doing business with Cache and its distributor,1We correct the reference in the Intermediate Report to the unit descriptions in theRM petitions.The Board's records show that the petition in Case No. 20-RM-173 in-cluded all production and maintenance employees at Cache Valley Dairy Association.The petition in CaseNo. 20-RM-174 included all truckdrivers at Dairy Distributors, Inc.116 NLRB No. 29.